Exhibit WAIVER This Waiver (the "Waiver") is made and entered into this 19th day of November, 2009 by and between AeroGrow International, Inc., a Nevada corporation (“Borrower”) Jack J. Walker, a resident of the state of Colorado (the “Limited Guarantor”), Jervis B. Perkins and H. MacGregor Clarke, both residents of the state of Colorado (collectively, the “Validity Guarantors”), and FCC, LLC, d/b/a First Capital, a Florida limited liability company (“Lender”). WHEREAS, Lender and Borrower are parties to a certain Loan and Security Agreement, dated June 23, 2008, and all amendments thereto (the "Agreement") pursuant to which Lender makes loans and other extensions of credit to Borrower, which loans and extensions of credit are secured by security interests upon the Collateral; and WHEREAS, Borrower is in default under the Agreement; and WHEREAS, Borrower has requested that Lender waive such default and Lender is willing to do so on the terms and conditions set forth herein. NOW THEREFORE, in consideration of the foregoing premises, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: 1.Definitions.Capitalized terms used in this Waiver, unless otherwise defined herein, shall have the meaning ascribed to such term in the Agreement. 2.Waiver of Certain Defaults.Borrower hereby acknowledges and agrees that Borrower is in default under Section 6 of the Agreement and Item 21(a) of the Schedule to the Agreement as a result of Borrower’s failure to comply with the required fixed charge coverage ratio for September 30, 2009 (the “Existing Default”).Lender hereby waives the Existing Default.Lender hereby reserves its rights and remedies with respect to any Default other than the Existing Default. 3.
